Title: From James Madison to the Portuguese Minister of Foreign Affairs, 16 October 1801 (Abstract)
From: Madison, James
To: Mello e Castro, João de Almeida de


16 October 1801, Department of State, Washington. Transmits a letter of condolence from the president to the prince regent of Portugal on the death of the prince of Beira. Asks the Portuguese minister to present it since the American minister at Lisbon presumably has taken his leave.
 

   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.

